Citation Nr: 9929028	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
November 1960.  He died in February 1996.  The appellant is 
the veteran's widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The appellant was present 
at a Board hearing conducted at the RO in December 1998.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant contends, in essence, that the veteran's fatal 
metastatic lung cancer was the result of his occupational 
exposure to ionizing radiation during his Army service.  She 
contends he was trained to detonate such weapons and 
transported them.  The veteran's personnel records are on 
file.  The appellant in November 1996 provided information in 
response to an RO request for information regarding the 
veteran's claimed exposure to ionizing radiation.  

The medical records on file show the diagnosis of lung cancer 
initially in 1995.  Lung cancer is a radiogenic disease under 
38 C.F.R. § 3.311(b)(2) and it was initially manifested more 
than five years after claimed exposure.  38 C.F.R. 
§ 3.311(b)(5). 

In late 1997, the National Personnel Records Center advised 
the RO that a DD Form 1141 for the veteran had not been 
located.  The statement of the case issued in 1998 did not 
include regulations applicable to claims based upon exposure 
to ionizing radiation.  The Board observes that the Defense 
Special Weapons Agency (DSWA, now Defense Threat Reduction 
Agency (DTRA)) was not contacted in the initial development 
of the claim.

Section 3.311(a)(1) of title 38 of the Code of Federal 
Regulations states that (1) in all cases in which it is 
established that a radiogenic disease first became manifest 
after service and after any applicable presumptive period, 
and (2) it is contended that the disease resulted from 
exposure to ionizing radiation in service, an estimate will 
be made as to the size and nature of the radiation dose or 
doses.

The Board observes that the first requirement of 
§ 3.311(a)(1) has been met, because lung cancer is listed 
among the radiogenic diseases under § 3.311(b)(2)  

Section 3.311(a)(2) further provides that in claims other 
than those of nuclear weapons test participants and the 
members of the occupation forces of Hiroshima and Nagasaki 
prior to July 1946, a dose estimate is to be made by the VA 
Under Secretary for Health, after all available information 
concerning exposure is obtained by the RO.  The RO did not 
complete the development required under 38 C.F.R. 
§ 3.311(a)(2)(iii) as the veteran's claimed exposure was not 
based upon atmospheric test participation or the occupation 
of Hiroshima or Nagasaki prior to July 1946.  

The RO was unable to obtain a DD Form 1141 for the veteran.  
All information that could relate to the amount of any 
radiation exposure the veteran may have received, including 
any information supplied by DNA concerning potential sources 
for information regarding possible radiation exposure should 
have been submitted to the Under Secretary for Health, for 
the preparation of a dose assessment in accordance with 
§ 3.311(a)(2)(iii).  

Then, if warranted by the response from the Under Secretary 
for Health, e.g., that the veteran's dose assessment was more 
than zero, further development set forth under § 3.311(c) 
would be completed.

Section 3.311(b)(1) provides for further development of a 
claim under § 3.311(c) only in cases in which it is 
determined that a veteran was exposed to ionizing radiation 
in service.  The determination that the veteran was or was 
not exposed to radiation results from § 3.311(a)(2).  The 
circumstances of the veteran's claimed exposure are such that 
exposure information might not be found in his service 
records.  

The Board must observe that § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim based on exposure such as the 
veteran's.  The regulation clearly directs that all records 
obtained will be forwarded to the Under Secretary for Health 
for preparation of a dose estimate, to the extent feasible, 
based on available methodologies.  This is not discretionary.  
It must also be noted that the Board is bound by the 
regulations.  38 C.F.R. § 19.5.  This preliminary development 
must be completed to insure an informed decision, to include 
a determination of whether the claim is well grounded.

In view of the foregoing, the Board must request additional 
development of this claim to ensure compliance with the 
regulatory procedures applicable to the appellant's claim for 
service connection for the cause of the veteran's death based 
on ionizing radiation exposure.  Accordingly, the case is 
REMANDED to the RO for the following action to insure due 
process:

1.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any information provided by the 
DTRA, SWSN-NPTR, 6801 Telegraph Road, 
Alexandria, VA 22310-3398 and the 
records, information and the appellant's 
statements concerning his location and 
activities related to the claimed 
exposure, should be referred to the Under 
Secretary for Health for the preparation 
of a dose estimate, which may include a 
determination of no exposure. 

If it is determined that the veteran was 
exposed to ionizing radiation, as 
claimed, the issue should be further 
developed under 38 C.F.R. § 3.311(c) as 
provided under § 3.311(b)(i).  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and is responsive to the 
Board's directives and if not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking development deemed 
essential in addition to that specified 
above, the RO should again review the 
claim for service connection for the 
cause of the veteran's death based on 
ionizing radiation exposure. 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of due process.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she receives 
further notice



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



